The opinion of the Court was delivered by
Weight, A. J.
Every material allegation in tlje “suggestion upon the record ” in the above entitled case against David T. Cor-bin, an attorney and counselor at law of this Court, has been specially denied by his answer to the rule to show cause why he should not be attached and otherwise punished for contempt of this Court; and there being no action taken on such return by the counsel for the relators, the answer must be taken as true and the rule dismissed.
Willard, A. J., concurred.